Auwrxa-I'.TEXAU    78711


                             December 29, 1971


Honorable James U. Cross            Opinion    NO.   ~-1032
Executive Director
Parks and Wildlife                  Re:     Whether a U.S. Coast
 Department                                 Guard life saving device
John H. Reagan Building                     is required by law for
Austin, Texas   78701                       every person aboard a
                                            motorboat, and related
Dear Mr. Cross:                             questions.

        You requested our opinion in regard to the interpreta-
 tion of Article 1722a, Vernon's Penal Code, as amended by
'Senate Bill 331, 62nd Legislature, Regular Session, 1971 (ch.
 719, p. 2355), which reads as follows:

            "(f) Every motorboat shall carry at least
       one (1) life preserver, or life belt, or ring
       bow, or other device of the sort prescribed by
       the regulations of the Commandant of the Coast
       Guard for each person on board, so placed as
       to be readily accessible.  Provided, that every
       motorboat carrying passengers for hire shall
       carry so placed as to be readily accessible
       at least one (1) life preserver of the sort
       prescribed by the regulations of the Commandant
       of the Coast Guard for each person on board.
       Provided further, that the operator of every
       Class A and Class 1 motorboat, while underway,
       shall require every passenger 12 years of age
       or under at all times to wear a life pre-
       server of the sort prescribed by the regula-
       tions of the Commandant of the Coast Guard;
       and that only a life preserver, not a life
       belt or ring buoy, will satisfy this require-
       ment."

       You ask three questions:

       First:     "Is a U.S. Coast Guard approved life
                  saving device required on all motor-
                  boats for each person aboard?" Our
                  answer is Yes.

                                   -5033-
Honorable James U. Cross, page 2 (M-1032)



       Second:   "Are all U.S. Coast Guard approved
                 life saving devices required to have
                 the approval number affixed thereon?"
                 Our answer is Yes.

       Third:    "Are other devices similar to approved
                 life saving devices of the sort pre-
                 scribed by the regulations of the
                 Commandant of the Coast Guard acceptable
                 on motorboats for enforcement purposes?"
                 Our answer is No.

       Our interpretation of Section 7, Subsection (f) of Article
1722a, Vernon's Penal Code, as amended by Senate Bill 331, is
that a U.S. Coast Guard approved life saving device is required
for every person aboard a motorboat.  See Attorney General
Opinion No. M-960 (1971).

       Further, our opinion is that every life saving device
must bear a statement that the device is approved by the Coast
Guard, and include the approval number issued by the Coast Guard.
This statement may be imprinted on the life saving device or on
a label attached to the life saving device. The phrase, ". . .
of the sort prescribed by the regulations of the Commandant of
the Coast Guard. .    rris interpreted as meaning that only the
devices approved by-&e regulations of the Commandant of the
Coast Guard are legal.

       Article 1722a, V.P.C., both before and after the 1971
amendments, is the Water Safety Act. To answer these three (3)
questions any other way would be to go outside the clear
language of the Act and violate the ultimate purpose of safety
for all persons riding in motorboats or vessels.

                              SUMMARY

            Article 1722a, V.P.C., requires, among other
       things, all motorboats or vessels to have at least
       one safety device for each person on board, and
       this safety device must have a statement of approval
       by the Coast Guard.
                                    ~7
                                Vek$ truly ypurs,




                                 Attpney   General of Texas

                               -5034-
.    -




    Honorable James U. Cross, page 3 (M-1032)



    Prepared by Jerry H. Roberts
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Dunklin Sullivan
    Bill Flanany
    James Quick
    Harriet Burke

    SAM MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                   -5035-